70l WE$T E|GHTH AVENUE, SU|TE 700
ANCHORAGE, ALASKA 9950l-3408
TELEPHONE (907) 274-0666

HoLMEs WEI)I)LE & BARcoTT, Pc

David l\/l. Freenian, Esq.
dfreeman@hWb-law.com

HOLMES WEDDLE and BARCOTT, P.C.
701 W. Eighth Avenue, Suite 700
Anchorage, Alaska 995 01-3408

Phone: (907) 274-0666

Fax: (907) 277‘4657

Attorneys for Use-Plaintiff and Tester Drilling Services, Inc.

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, for the
use and benefit of TESTER DRILLING
SERVICES, INC., an Alaska corporation,
and TESTER DRILLING SERVICES,
INC.,

USe-Plaintiff and,
Plaintiff,

V.

TRAVELERS CASUALTY AND
SURETY COMPANY GF AMERICA, a
Connecticut corporation (Bond No.
106721293/023038282), LIBERTY
MUTUAL INSURANCE COMPANY, a
Connecticut corporation (Bond No.
106721293/023038282), and UNIT-
ASCRC CONSTRUCTION, LLC, an
Alaska limited liability company,

Defendants.

 

 

 

 

Case No. 3-18-cv

M_IZLM

Tester Drilling Services, Inc. v. Travelers Casually and Surety

COl\/IPLAINT
Page l of 7

Company of Ame/'ica, et al.
Case No. 3-18-cv

Case 3:18-cV-00244-TI\/|B Document 1 Filed 10/15/18 Page 1 of 7

 

 

HoLMEs WEDDLE & BARCoTT, PC

TELEPHONE (907) 274-0666

701 WEST E|GHTH AVENUE, SUlTE 700
ANCHORAGE, ALA$KA 99501-3408

 

 

Plaintiff United States of America, for the use and benefit of Tester Drilling
Services, Inc. (hereinafter “Use-Plaintiff’ and/or “Tester”), and plaintiff Tester
Drilling Services, lnc. (“Tester”), hereby complain and assert claims against
defendants Travelers Casualty & Surety Co. of America, Liberty Mutual Insurance
Company (collectively, “Bond Companies”), and UNIT-ASRC Construction, LLC
(“UNIT”), as follows:

1. PARTIES AND THE PR()JECT

l.l Tester Was a subcontractor on the federal Long Range Discrimination
Radar (LRDR) Construction Packet #l Project (the Project), a federal construction
project located on Clear Air Force Station, Alaska. Tester performed substantial
amounts of Work on the Proj ect that Tester remains unpaid for. Tester brings this suit
against Bond Companies, the sureties for the Project’s Miller Act payment bond, to
recover payment for Tester’s Work. Tester also brings this suit against UNIT, the co-
obligor on the bond and the prime contractor on the Proj ect.

1.2 Use-plaintiff Tester and Plaintiff Tester is an Alaska corporation With its
principal place of business in Anchorage, Alaska. Tester has met all prerequisites for

bringing this action.

Tester Drilling Services, Inc. v. Travelers Casualty and Surety

COMPLAINT Company OfAmerl'ca, et al.
Page 2 of7 Case No. 3-18-cv

Case 3:18-cV-00244-TI\/|B Document 1 Filed 10/15/18 Page 2 of 7

 

 

HoLMEs WEDDLE & BARCoTT, PC

TELEPHONE (907] 274-0666

70l WE$T ElGHTH AVENUE, SU|TE 700
ANCHORAGE, ALASKA 9950\-3408

 

 

l.3 On information and belief, Travelers Casualty & Surety Co. of America
is a Connecticut corporation With its principal place of business in Hartford,
Connecticut.

1.4 On information and belief, Liberty Mutual Insurance Co. is a
Massachusetts corporation With its principal place of business in Boston,
Massachusetts.

1.5 On information and belief, UNIT is an Alaska limited liability company
With its principal place of business in Anchorage, Alaska.

2. JURISDICTION AND VENUE

2.l The Court has jurisdiction over Bond Companies and UNIT as co-
obligors on the bond that Tester seeks to recover from in accordance With 40 U.S.C. §
3 133 (the Miller Act).

2.2 The Court also has supplemental jurisdiction over all non-Miller Act
claims in accordance With 28 U.S.C. § 1367 as such claims are derived from common
operative facts and form part of the same case or controversy as the l\/liller Act claim_
most notably that Tester provided work to the Project under its contract With Unit that
Tester has not been paid for.

2.3 Venue properly lies in the United States District Court for the District of
Alaska in accordance With 40 U.S.C. § 3133(b)(3) and 28 U.S.C. § l39l(b) as the
claims in this action arise from the Project located on Clear Air Force Station, Alaska.

Tester Drilling Se)'vz`ces, Inc. v. Travelers Casualty and Surety
COMPLAINT Company of America, et al.
Page 3 of7 Case No. 3-18-cv

Case 3:18-cV-00244-TI\/|B Document 1 Filed 10/15/18 Page 3 of 7

 

 

701 WEST E|GHTH AVENUE, SU|TE 700
ANCHORAGE, ALASKA 99501~3408
TELEPHONE (907) 274 0666

HoLMEs WEDDLE & BARcoTT, PC

 

 

3. FACTS

3.l The United States, acting through the U.S. Army Corps of Engineers (the
Government), contracted With UNIT to build the Project. UNIT, as the prime
contractor, purchased a payment bond from Bond ` Companies (bond no.
106721293/02303 8282) (the Bond) in accordance With 40 U.S.C. § 3 131 of the Miller
Act to secure payment for Work performed in the course of building the Project. Under
the terms of the Bond, UNIT and Travelers bound themselves “jointly and severally”
as co-obligors on the Bond for the payment of the Bond’s penal surn.

3.2 UNIT subcontracted With Tester to perform certain Water-Supply Well
Construction Work on the Project.

3.3 Tester furnished equipment, labor, and materials in carrying out its Work
as a subcontractor on the Project. By letter of Gotober l6, 2017, UNIT terminated
Tester’s subcontract for UNIT’s convenience Tester has not been paid for a
significant portion of this Work.

3.4 More than 90 days have elapsed since Tester performed the last of its
Worl< on the Project. And less than one year has elapsed since Tester’s last Work at the

Project. Tester remains unpaid for the Worl< it performed at the Project, as alleged

herein.
Tesler D)'il/ing Services, Inc. v. T)‘avelers Casualty and Surety
COMPLAINT Company of America, et al.
Page 4 of7 Case No. 3-18-cv

Case 3:18-cV-00244-TI\/|B Document 1 Filed 10/15/18 Page 4 of 7

 

 

HoLMEs WEI)DLE & BARCoTT, PC

701 WEST EIGHTH AVENUE, SU|TE 700

ANCHORAGE, ALASKA 99501-3408

TELEPHONE (907) 274.0¢¢6

 

 

3 .5 As of the time of the initiation of this action, there remains due and owing
to Tester for its Work at the Project and from UNIT’s termination of Tester’s
subcontract for UNIT’s convenience in the principal amount of $2,483,051.11.

4i TEsTER’s CLAIM AGAINST BoND CoMPA_NlEs AND UNIT UNDER THE MILLER
ACT

4.1 The above allegations are repeated and adopted as if fully set forth here.

4.2 Tester is entitled under the Miller Act (40 U.S.C. §§ 3131-34) to pursue
this action against the Bond for the full and final amount due to Tester for its unpaid
balance.

4.3 UNIT and Travelers are the principal and secondary obligors,
respectively, under the Bond and are jointly and severally liable for payment of the
Bond’s penal sum.

4.4 The Miller Act entitles Tester to collect against the Bond an amount to
be proven at trial, but no less than $2,483,051.11, plus all interest, costs, and fees
recoverable in accordance With applicable laW.

5. TESTER’S CLAIMS AGAINST UNIT UNDER THE SUBCONTRACT (BREACH OF

CONTRACT, BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
DEALING, UNJUST ENRICHMENT, AND EQUITABLE ESTOPPEL)

5.1 The above allegations are repeated and adopted as if fully set forth here.

T ester D/‘il]ing Se)'v/`ces, Inc. v. Trcwele)'s Casualty and Surer

COMPLA!NT Company 0fAn1erica, et al.
Page 5 of7 Case No. 3-18-cv

Case 3:18-cV-00244-TI\/|B Document 1 Filed 10/15/18 Page 5 of 7

 

 

HoLMEs WEDDLE & BARCoTT, Pc

701 WEST EIGHTH AVENUE, SUITE 700
ANCHORAGE, ALASKA 99501-3408

TELEPHONE (907) 274-0666

 

 

5.2 Despite demand, UNIT refuses to pay Tester amounts owing under the
termination for convenience parties’ contract and has thus correspondingly breached
the implied covenant of good faith and fair dealing

5.3 Those provisions entitle Tester to judgment against UNIT in an amount
to be proven at trial, but no less than $2,483,051.11, plus all interest, costs, and fees
recoverable in accordance with applicable law.

5.4 Alternatively, Unit induced Tester into providing labor, materials, and
equipment for the performance of work on the Project, the results of which Unit has
absorbed into its own work on the Project, and for which Unit refuses to pay. Tester
is entitled to the reasonable value of the labor, materials, and equipment it was induced
to provide to Unit, in an amount to be proven at trial, but no less than $2,483,051.11,
plus all interest, costs, and fees recoverable in accordance with applicable law.

REQUESTED RELIEF

The United States of America for the use of Tester Drilling Services, Inc. and
Tester Drilling Services, lnc. ask the Court for the following relief:

1. Judgment against Bond Companies and UNIT jointly and severally as
co-obligors on the Bond, in an amount to be proved at trial, but no less than
$2,483,051.11, plus all interest, costs, and fees recoverable in accordance with the

Miller Act and all other applicable law; and

Tester Drilling Se)'vl'ces, Inc. v. Trave[e)'s Casualty and Surety
COMPLAINT Co)npany of America, et al.
Page 6 of7 Case No. 3-18-cv

Case 3:18-cV-00244-TI\/|B Document 1 Filed 10/15/18 Page 6 of 7

 

 

701 wEsT ElGHTH AvENuE/ sulTE 700
ANCHORAGE, ALAS»<A 99501.3408
TELEPHONE (907) 274.0666

HoLMEs WEI)DLE & BARcoTT, PC

 

 

2. For judgment against UNIT under the parties’ subcontract in an amount
to be proved at trial but no less than $2,483,051.11, plus all interest, costs, and fees
recoverable under applicable law; and

3. Pre- and post-judgment interest, costs, and attorney fees; and

4. Such other relief as the Court deems appropriate

DATED this 15th day of October, 2015.

HOLl\/IES WEDDLE & BARCOTT, P.C.

By: s/ David M. Freeman
David Freeman
dfreeman@hwb-law.com
701 W. Sth Ave. #700
Anchorage, Alaska 99501
(907) 274-0666 phone
(907) 277-4657 fax

ASHBAUGH BEAL LLP

John S. Riper, pro hac vice application pending
jriper@ashbaughbeal.com

701 5th Avenue, Suite 4400

Seattle, WA 98104

(206) 386-5900 phone

(206) 344-7400 faX

Attorneys for Tester Drilling Servz'ces, Inc.

T ester Drilling Se)'vices, Inc. v. T)'avelers Casualty and Surer
COMPLAINT Company of America, et al.
Page 7 of7 Case No. 3-18-cv

Case 3:18-cV-00244-TI\/|B Document 1 Filed 10/15/18 Page 7 of 7

 

 

